The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
A release of one joint debtor is a release of the others, but it must be a technical release under seal.
The entries on the back of the note in this case, can only operate as receipts for so much money; because the payment of part of a debt is not good to discharge the debt, even if it be agreed on.
Nor can this position be affected by the fact, that the part-payments were made before the debt was due; they were not accepted in payment of the whole debt; the entries simply disclose the intention of the holder to look to the other makers for the remainder of the money.
Judgment affirmed.